April 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

         ANGELICA CASTIBLANCO AND ANGEL RAMIREZ, Appellants

NO. 14-12-00053-CV                      V.

             SECURITY NATIONAL MORTGAGE, ET. AL., Appellees
                         ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 20, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ANGELICA CASTIBLANCO AND ANGEL RAMIREZ.
      We further order this decision certified below for observance.